
	
		I
		111th CONGRESS
		1st Session
		H. R. 1764
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Ms. Matsui (for
			 herself, Ms. Castor of Florida,
			 Ms. Berkley, and
			 Ms. Sutton) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To require that amounts of assistance provided to
		  financial institutions under the Troubled Asset Relief Program of the Secretary
		  of the Treasury that are returned be used only for assistance for homeowners in
		  accordance with the Making Home Affordable Program of the
		  Secretary.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Homeowners in Distressed
			 Communities Act of 2009.
		2.Limitation on use
			 of returned amountsSection
			 109 of the Emergency Economic Stabilization Act of 2008 is amended by adding at
			 the end the following new subsection:
			
				(d)Use of returned
				amounts for homeowner assistance
					(1)Limitation on
				useNotwithstanding any other
				provision of this title or any other law, the Secretary may not use any amounts
				of assistance provided under this title to or for any financial institution
				that, prior to any use of such amounts, are voluntarily returned to the
				Secretary, except that such amounts may be used, as provided under this title,
				to refinance and modify mortgages of homeowners in accordance with the Making
				Home Affordable Program established by the Secretary.
					(2)AllocationAny
				returned amounts used in accordance with paragraph (1) shall be allocated for
				such use only for areas disproportionately affected by home mortgage
				foreclosures, as determined by the
				Secretary.
					.
		
